office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 postf-102257-10 third party communication none date of communication not applicable uilc date april to team manager hmp territory group large business international from chief branch international subject application of sec_267 to certain claimed payments of interest made to related foreign persons and associated with related_foreign_person borrowings this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer -------------------------------------------------------------- ------------------------ tax years in issue --------------------- year year industry a industry b country a ------- ------- ---------------------------------------------------------------- ------------------ ----------------- income source a --------------------------------------------------------- postf-102257-10 events a --------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------ ----------------------------------------------- circumstances a ----------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------- dollar_figureamount a dollar_figureamount b dollar_figureamount c dollar_figureamount d dollar_figureamount e issues ----------------- ------------------- ------------------- ------------------- ------------------- whether during the tax years in issue certain wire transfers of funds to related foreign persons that were treated by taxpayer as payments of interest within the meaning of the cash_method_of_accounting are deductible during those years under sec_267 alternatively whether notes issued by taxpayer to related foreign persons documenting advances associated with such wire transfers may be treated as payments includible in gross_income by the recipient under the cash_method_of_accounting and taxpayer asserts deductible for that reason notwithstanding sec_267 conclusions under sec_267 the claimed payments of interest at issue whether considered made by wire transfer or notes are not deductible during the tax years in issue facts taxpayer is the common parent of an affiliated_group_of_corporations filing a consolidated_return taxpayer’s consolidated_return group members are engaged in industry a in locations across the united_states its foreign parent organized under the laws of country a and foreign affiliates organized and doing business in various other foreign countries are engaged in or otherwise support similar operations throughout the tax years in issue taxpayer maintained a general account into which it deposited amounts derived from all sources including among others advances from third party banks under lines of credit active business income income source a and advances from its foreign parent taxpayer withdrew from this account amounts postf-102257-10 necessary for the day-to-day operation of its business including employee wages capital expenditures including new physical plant taxes and so on also throughout the tax years in issue taxpayer claims to have made out of this account payments of interest to its foreign parent on certain advances including a year advance of dollar_figureamount a the year advance in each instance funds sufficient to cover these payments made via wire transfers were obtained shortly before or shortly after a claimed payment of interest either through additional loans from the foreign parent or pursuant to draw-downs on one or more lines of credit with the foreign parent that were similarly credited to the taxpayer’s general account these loans collectively the new loans unless documented as advances pursuant to a pre- existing line of credit were documented by notes the new notes the principal_amount of each new note is payable only at maturity after several years is subordinated to existing taxpayer senior debt and also we understand is subordinated to any additional future senior debt that taxpayer may choose to incur the terms of the new notes are such that any future senior debt may be incurred without obtaining the consent of any current or future holder s the new notes are unfunded and unsecured we understand that no new note has ever been transferred to an unrelated third party for value taxpayer treated each wire transfer to the parent described in the preceding paragraph as a payment of interest not subject_to deferral under sec_267 taxpayer has asserted and the audit team has not contested that if such amounts are properly treated as payments of interest within the meaning of the cash_method_of_accounting that are not deferrable under sec_267 no withholding upon them is required by reason of an applicable income_tax treaty specifically the income_tax treaty between the united_states and country a taxpayer’s business was impacted by events a taxpayer’s deductions of the amounts here at issue increased or gave rise to net operating losses nols that were carried back to other tax years and generated refunds of taxes paid for those years importantly throughout the tax years in issue taxpayer’s borrowings from its foreign parent substantially increased in year according to taxpayer the amount borrowed in fact some of the new loans were made by one or more directly or indirectly wholly-owned foreign subsidiaries of the foreign parent the audit team has concluded that such foreign subsidiaries are in essence conduits for loans from the foreign parent and taxpayer has not chosen to directly contest the team’s position that these foreign entities are stand-ins for the foreign parent which is the true lender-in- substance for all loans here at issue unless the context clearly requires otherwise for purposes of this memorandum the term foreign parent encompasses these subsidiaries as well as the parent furthermore in some instances loans were made to members of taxpayer’s consolidated_return group and not in form to the common parent of the u s consolidated_group followed by a subsequent loan within the group to the member throughout this advice where loans are referred to as made to taxpayer that term sometimes incorporates loans made in form to such subsidiaries postf-102257-10 from the foreign parent by members of taxpayer’s consolidated_group not including the year advance increased by dollar_figureamount b in year such borrowings increased by dollar_figureamount c taxpayer asserts that it paid interest during the tax years in issue equal to dollar_figureamount d and dollar_figureamount e respectively this advice addresses the appropriate treatment of the bulk of the claimed interest payment transactions described above taxpayer characterized these transactions as deductible payments of interest with respect to the year advance and other loans from its foreign parent although the audit team has concluded that the year advance should be characterized as equity the team has not challenged the characterization of these other advances as debt for federal tax purposes in this audit cycle since the questioned payments of interest with respect to the year advance raise the same issues and require the same analysis as claimed payments of interest with respect to other loans from the foreign parent all these are considered collectively herein during audit the team has identified three types of claimed interest payments made during the tax years in issue in the first type category payments interest was paid to the foreign parent by directly netting a required_interest payment against a foreign parent new advance in the second category payments documentary_evidence specifically e-mail traffic shows that portions of a new advance were earmarked to pay interest on a pre-existing debt even though the interest payment was not netted in the third category payments payments of interest were made close in time to new advances from the foreign parent category payments constitute the bulk of claimed payments that the audit team concluded should be deferred under sec_267 in this audit because some of category advances were much larger than the amounts of the claimed interest payments here at issue it is clear that significant portions of these advances funded bona_fide taxpayer operating_expenses the audit team has concluded that the substance of the category payment transactions requires that they be treated in the same manner as category and category payments to the extent that they funded claimed interest payments taxpayer has not responded directly to the team’s proposed treatment of the category payments by distinguishing among them based on any specific principled criteria such as the length of time between a payment and a foreign parent loan during which the funds may have been available to the taxpayer or subject_to the claims of third party creditors further taxpayer has not contended that any of its payments of interest were traceable to any specific advances under third-party lines of credit that were deposited into its general account the treatment of the amount of year claimed interest payments in excess of dollar_figureamount e is not contested to the extent that during the tax years in issue advances under a third party line of credit were in fact used to fund payments of interest on foreign related_party debt these amounts already should be postf-102257-10 specific questions raised by taxpayer’s arguments regarding these fact sec_1 taxpayer asserts that its use of a general account as described above renders it impossible as a matter of law to trace the new loans or new draw-downs on lines of credit from the foreign parent to its payments of interest during the tax years in issue this is referred to below as taxpayer’s anti-tracing argument accordingly taxpayer contends the payments here in issue must be treated as cash payments of interest received within the meaning of the cash_method_of_accounting by the foreign parent and so not subject_to deferral under sec_267 as a fallback position to its anti-tracing argument taxpayer contends that that if any of the payments here in issue should be traced or linked to a new loan then all new foreign parent advances for each taxable_year should be treated as paying pro_rata for all taxpayer expenses paid out of the general account counsel has been asked to respond to this anti- tracing or purpose-based argument taxpayer asserts that if it should be determined that any claimed payments of interest here at issue can be traced to new loans those questioned payments should be deemed made via the issuance of new notes that are cash equivalents in the hands of the foreign parent counsel has been asked whether such notes are cash equivalents includible absent a treaty in the foreign parent’s gross_income when received assuming that the new notes are cash equivalents in the hands of the foreign parent taxpayer asserts that either their face amounts or fair_market_value which taxpayer implied during discussions would be identical are deductible no later than when such note is received by the foreign parent taxpayer asserts in a novel interpretation of the relevant provisions that the timing of the interest deductions here at issue depend on when the withholding_tax would be imposed absent a treaty exemption on the interest and does not depend on when the deduction would be allowed if the u_s_payor were on the cash_method_of_accounting counsel has been asked to assess if necessary the merits of this contention which is described below as taxpayer’s regulatory construction argument conclusions regarding taxpayer’s specific argument sec_1 under the facts here at issue funds advanced to taxpayer by its foreign parent via wire transfers to taxpayer’s general account and that are reflected in increased amounts owed to the foreign parent for the tax years in issue were borrowed from the foreign parent for the purpose of paying interest to it on pre-existing loans this is reflected as decreases in the total_amounts owed by taxpayer to its foreign parent and taxpayer will have appropriately deducted or capitalized have interest on the unrelated party loans therefore the existence and use of such lines of credit during the tax years in issue should not alter the analysis herein postf-102257-10 equally the case with respect to new loans associated with category or payments and whether made with respect to new notes the year advance or amounts advanced pursuant to a pre-existing foreign parent line of credit taxpayer’s anti-tracing argument is at odds with the economic realities of its relationships with both its foreign parent and with third parties taxpayer’s purported payments of interest to the lender with new notes during the tax years in issue are mere promises to pay in the future accordingly they would not be includible under the cash_method_of_accounting even in the absence of an applicable income_tax treaty in determining the foreign parent’s gross_income because counsel has concluded that notes issued by taxpayer and received by the foreign parent during the tax years in issue are not includible in gross_income by the foreign parent under the cash_method_of_accounting even in the absence of an applicable income_tax treaty it is not necessary here to address taxpayer’s regulatory construction argument law and analysi sec_1 all three categories of interest payments at issue in this case should be treated as traceable to new loans or to draw-downs on pre-existing foreign parent lines of credit taxpayer contends that the facts here preclude as a matter of law tracing any of its payments of interest to any borrowings from its foreign parent during the tax years in issue its argument appears to flow from two different premises - first that the facts here provide no direct or indirect evidence that the purpose of the related_party borrowings was to pay the interest payments instead taxpayer used the funds to pay all of its obligations and second that taxpayer could either have used or earmarked amounts other than foreign parent advances that were deposited in its general account to pay interest on its pre-existing foreign parent debt and correspondingly used foreign parent advances for other purposes accordingly taxpayer states any correspondence between the times of the advances and its interest payments is unexceptional and not evidence of an economic linkage that could give rise to the deferral of a deduction under sec_267 taxpayer does not meaningfully address in the context of these arguments its increasing indebtedness to its foreign parent during the tax years in issue including its asserted leveraging up through the year advance transaction taxpayer appears to contest the application of well-settled law in this area for two reasons taxpayer argues first that because 631_f2d_1182 5th cir en_banc cert_denied 451_us_938 107_tc_35 aff’d 141_f3d_403 2nd cir and similar cases construe provisions of law other than sec_267 these cases have no bearing upon the construction of sec_267 or sec_1_267_a_-3 in a postf-102257-10 slightly different vein taxpayer contends that these cases are irrelevant to its situation because the cases involved small unsophisticated businesses with a single lender and taxpayer is a large_corporation with a foreign parent and complex financial profile involving numerous sources of funds and expenditures despite taxpayer’s apparent attempt to confine these precedents narrowly to their particular facts battelstein davison and other cases dealing with the taxation of lender- borrower circular cash flows stand for the proposition that a borrower’s claimed payment of interest to its lender with funds borrowed for that purpose from the lender is not a payment within the meaning of the cash_method_of_accounting there is no reason to believe or any authority to imply that these holdings cannot be applied to make determinations regarding the cash_method_of_accounting wherever that method is relevant including under sec_267 or that the principles enunciated in these cases apply only to individual taxpayers with simple financial lives the facts upon which taxpayer relies to distinguish these cases - that they concern individual taxpayers using the cash_method and taxpayer contends with limited sources of funds - were not the basis for the courts’ holdings in those cases but the critical issue - whether payments of interest within the meaning of the cash_method_of_accounting and with funds borrowed for that purpose from the same lender - is the same after reviewing these cases this advice will discuss why the principles set out in these cases support the audit team’s proposed adjustments under sec_267 applicable case law regarding circular cash flows and the cash_method_of_accounting in lender-borrower transactions battelstein holds that a circular transfer of cash from a lender to a borrower and back did not constitute a payment of interest within the meaning of the cash_method_of_accounting the taxpayers individuals using the cash_method_of_accounting were engaged in real_estate development and obtained loans from an unrelated lender gibraltar gibraltar agreed to make future advances of interest costs on the loan as they became due the taxpayer agreed to issue a check to gibraltar for the current interest due and the lender agreed to issue the taxpayer a check in the identical amount the court held that this check exchange scheme resulted in no interest being paid and disallowed a deduction under sec_163 the court concluded that the checks which were issued by the lender in the exact amount as the taxpayer’s current interest obligations had no purpose other than financing the taxpayer’s interest obligations to the lender this arrangement only served to defer the actual payment of interest and was a sham that should be ignored the court_of_appeals stated in part it is well established that the surrender of notes does not constitute the current payment of interest that sec_163 requires p ayment for tax purposes must be made in cash or its equivalent 429_us_569 the decision explained that the reasoning is apparent the note may never be paid and if it is not postf-102257-10 this principle and holding has been applied or echoed in a wide variety of contexts taxpayer can cite no authority or valid reason why it does not apply in the context of purported payments of interest when those payments are part of lender-borrower circular cash flows that also may be subject_to deferral under sec_267 davison signals the most recent detailed analysis by the tax_court of lender- borrower circular cash flows in davison a cash_method partnership white tail purchased farmland in and in each acquisition was financed with loans obtained for that purpose from an unrelated insurance_company john hancock and made via wire transfers to the partnership’s account the agreement with respect to the second loan required the partnership to use a portion of the second loan proceeds to retire the principal balance of first loan of the initial dollar_figure million disbursement under that financing in date white tail applied more than dollar_figure million to retire the first john hancock loan and dollar_figure to pay accrued interest on that loan the second financing called for the partnership to make an interest payment of about dollar_figure million date under the loan agreement white tail had the right to borrow up to one-half of the interest amount if it had insufficient funds from operations to make that interest payment paid 'the taxpayer has parted with nothing more than his promise to pay ' don e williams co v commissioner 429_us_578 in rejecting the taxpayers’ reliance on the fact that actual checks were exchanged the court_of_appeals in battelstein viewed its holding as one rooted in basic principles of interpretation it stated in part in ignoring these exchanges we merely follow a well-established principle of law viz that in tax cases it is axiomatic that we look through the form in which the taxpayer has cloaked a transaction to the substance of the transaction see eg 613_f2d_518 5th cir 399_f2d_652 5th cir citing cases as the supreme court stated some years ago in 302_us_609 58_sct_393 82_led_474 a given result at the end of a straight path is not made a different result because reached by following a devious path u s pincite s ct pincite the check exchanges notwithstanding the battelsteins satisfied their interest obligations to gibraltar by giving gibraltar notes promising future payment the law leaves no doubt that such a surrender of notes does not constitute payment for tax purposes entitling a taxpayer to a deduction citation omitted thus for example in the context of loss transactions a taxpayer using the cash_method_of_accounting may deduct any expenditures only in the taxable_year in which they are paid sec_1_461-1 no loss deduction may be reported until the taxpayer has satisfied the obligation arising from the transaction 309_us_409 payment occurs when the taxpayer suffers an economic detriment ie an actual depletion of his money or property 17_tc_806 acq 1952_1_cb_2 see also 148_f2d_898 5th cir cert den 326_us_732 describing payment as a liquidation of a liability in cash and 44_bta_342 acq 1941_2_cb_11 deduction of expenses charged to personal account in year that exceeded amount of funds in account should be disallowed since expenses not paid during taxable_year and shutly v commissioner tcmemo_1968_24 business_expense incurred in could not be deducted that year in absence of payment postf-102257-10 by late it was clear that partnership revenue would not suffice to pay half the amount of interest due in january and the parties agreed that john hancock would advance to the partnership the full amount of the interest payment then due it did so on by wiring the funds to the partnership on date the following day white tail wired back those funds plus a small additional payment after these transactions the partnership account had a negative balance on these facts judge ruwe determined that f undamental and significant factors restricted white tail's control_over the funds that john hancock wired to white tail's account on date because white tail had specifically agreed to borrow this amount to satisfy its interest obligation in order to prevent a default use of the funds for any other purpose would have breached the terms of its agreement with john hancock and would have resulted in white tail's default and a likely end to its business operations in davison laying the foundation for his decision judge ruwe described the tax court’s evolving views on lender-borrower circular cash flows in sustaining deductions under the cash_method_of_accounting for later payments of interest to the lender the earliest of these cases had applied formalistic tests to determine whether a taxpayer had unrestricted control_over funds borrowed from its lender and deposited to its account the tax court’s analysis in these cases was questioned and expressly rejected by two courts of appeals which applied less mechanical tests in their analyses thus in 655_f2d_980 9th cir rev’g and remanding 70_tc_240 the ninth circuit relying on the fifth circuit’s analysis in battelstein denied an interest_deduction for a cash_method taxpayer because a portion of borrowed loan proceeds was specifically earmarked for the purpose of paying the interest due see davison pincite in subsequent cases the tax_court expanded its analysis to consider factors beyond mere physical control_over the borrowed funds thus in 80_tc_1174 the tax_court considered significant in concluding that the borrower did not enjoy unrestricted control_over funds advanced from its lender that were later used to pay interest to the lender that a wholly owned subsidiary of the lender was a percent general_partner of the borrower and possessed approval power over all the borrower's major transactions see 8_tc_47 and other tax_court cases discussed in davison pincite even though the 1-percent partner lacked signatory authority over the bank account into which the borrowed funds were deposited the tax_court found that the borrower lacked unrestricted control because that partner was itself controlled by the lender and could have terminated the borrower's existence if it had failed to use the borrowed funds to satisfy interest obligations owed to the lender thus the court concluded the 1-percent partner's control_over the future of the partnership was too fundamental and significant to conclude that the partnership's control_over the funds in its account was unrestricted menz pincite postf-102257-10 against this background judge ruwe concluded in davison that the issue before us arises when a borrower borrows funds from a lender and immediately satisfies an interest obligation to the same lender in order to determine whether interest has been paid or merely deferred it is first necessary to determine whether the borrowed funds were in substance the same funds used to satisfy the interest obligation whether the relevant transactions were simultaneous whether the borrower had other funds in his account to pay interest whether the funds are traceable and whether the borrower had any realistic choice to use the borrowed funds for any other purpose would all be relevant to this issue once it is determined that the borrowed funds were the same funds used to satisfy the interest obligation the purpose of the loan plays a decisive role in light of the foregoing analysis we hold that a cash_basis borrower is not entitled to an interest_deduction where the funds used to satisfy the interest obligation were borrowed for that purpose from the same lender to whom the interest was owed this test is consistent with our traditional approach of characterizing transactions on a substance-over-form basis by looking at the economic realities of the transaction we agree with the courts of appeals in wilkerson and battelstein that there is no substantive difference between a situation where a borrower satisfies a current interest obligation by simply assuming a greater debt to the same lender and one where the borrower and lender exchange checks pursuant to a plan whose net result is identical to that in the first situation in both situations the borrower has simply increased his debt to the lender by the amount of interest the effect of this is to postpone rather than pay the interest the decision was affirmed and its analysis embraced by the second circuit 141_f3d_403 2nd cir where the agreed purpose and economic_substance of the transaction is to capitalize and postpone rather than extinguish the debtor’s interest obligation through the device of ‘paying’ interest now owed using newly-borrowed principal from the same lender that will come due at a future date a taxpayer should not be able to claim a tax deduction solely because instead of changing places only on the lender’s books funds are temporarily placed under the debtor’s control we adopt the reasoning rationale and holding of the tax court’s opinion application of case law to the facts here at issue taxpayer dismisses battelstein and davison as irrelevant to the taxation of a complex multinational corporation’s affairs however nothing confines the holdings of these postf-102257-10 cases to individual taxpayers using the cash_method or prevents their holdings from applying in the context of sec_267 taxpayer’s suggestion to the contrary is at odds with the consistent application of these principles elsewhere in the case at hand taxpayer’s circled wire transfers accomplished nothing more than the battelsteins’ circling of checks each assumed a greater debt to the same lender the economic consequence also is the same an effective postponement of payments due the legal conclusion here must be identical no payment of interest within the meaning of the cash_method_of_accounting taxpayer seeks to distinguish battelstein on the basis that the debtor there had limited sources from which to pay interest due the facts of battelstein however were otherwise the battelsteins had more than enough other assets with which to pay the interest due similarly subsequent case law has eroded any distinctions taxpayer here would make based on the ordering of a borrowing from its lender and a payment of interest to that lender thus in 684_f2d_874 cl_ct the court stated u nder the battelstein rationale a debtor is not recognized as having paid interest on a loan if he borrowed an equivalent sum from the creditor in a transaction closely linked to the payment of the interest irrespective of the sequence and it does not matter whether or not the borrower initially had funds of his own upon which he drew for the payment nor whether or not he was given unrestricted control of the funds he received blitzer pincite the thrust of relevant case law as it has developed is to focus on the underlying substance of the lender-borrower relationship to determine whether payments of interest purposefully are made via circular cash flows between lender and borrower in battelstein and similar circular cash_flow cases there were arms’ length relationships between the borrowers and lenders and the tensions between them were reflected in the facts addressed each case those fact patterns allowed courts to infer a taxpayer’s purpose with respect to a given loan from the ring-fenced nature of a transaction that was largely in form and wholly in substance a circular cash_flow where a lender and borrower are related to one another such ring-fencing is unnecessary to assure a lender that the funds it advances will be used to pay the borrower’s pre-existing interest obligation to the lender in related_party cases it is accordingly both necessary and appropriate to apply a heightened level of scrutiny to look past the form of the related parties’ transactions with one another and to infer their private intentions from the objective economic hallmarks of their transactions inter se see eg matter of uneco inc v 532_f2d_1204 8th cir see battelstein supra circuit judge politz dissenting pincite i n each of the challenged instances of payment the battelsteins had ample assets to cover taxes and interest payments independent of the subsequent loan proceeds it cannot be disputed that the battelsteins had more than adequate funds to pay the quarterly interest independent of any monies received on later advances from gibraltar postf-102257-10 quoting cayuna realty co v united_states 382_f2d_298 ct_cl advances between parent_corporation and a subsidiary or other affiliates are subject_to particular scrutiny ‘because the control element suggests the opportunity to contrive a fictional debt’ see also p m fin cor302_f2d_786 3rd cir sole shareholder-creditor’s control of corporation will enable him to render nugatory the absolute language of any instrument of indebtedness and 398_f2d_694 3rd cir the tax_court recognized this in davison formally repudiating the notion already disavowed by two courts of appeals that a taxpayer can exercise unrestricted control_over funds merely by depositing funds borrowed from its lender into its bank account davison also makes clear that in the tax court’s view in determining whether the purpose of a lender’s advance is to fund a borrower’s interest payment it is necessary to consider the overall substance of the transactions at issue in their broad context taking into account facts such as whether the failure to make interest payments on an existing obligation would have had significant economic consequences for the borrower default or highlighting the practical significance of de_facto control exercised via the approval power of a 1-percent partner over the major financial decisions of a borrower- partnership where as here the borrower is wholly-owned subsidiary of the foreign parent such control and with it the need for heightened scrutiny of the objective facts exists taxpayer argues here that no specific loan from its foreign parent can be traced to a specific payment of interest here at issue - that the purpose of each foreign parent loan is obscure or must relate to all expenditures made by the borrower in a given taxable_year it makes this argument with respect to all three categories of payment identified by the audit team asserting that in no case is there any verifiable nexus between a loan and a payment of interest for all the following reasons we conclude that nexus is clear with respect to all claimed payments of interest here at issue in the case at hand when funds are in form loaned by the foreign parent to the taxpayer and paid back via return wire transfers the resulting u-turn transaction is one that changes neither the economic position of the lender or the borrower consider the following example if before a u-turn transaction the taxpayer has an accrued interest obligation payable of dollar_figurex on a pre-existing loan of dollar_figurex from its foreign parent it has at that time an economic liability to its parent of dollar_figurex dollars after the taxpayer borrows in form an additional dollar_figurex at or about the time its interest payment on the pre- existing loan is due and pays the interest out of the proceeds of the new note the although the following analysis applies equally to all three categories of payments identified by the audit team in this matter counsel emphasizes that in the case of a category payment a payment made via a netted foreign parent advance and a category payment in which a portion of a foreign parent advance was earmarked as relating to a subsequent interest payment evidence of the purpose for such loans is beyond question see eg the ninth circuit’s consideration of earmarking in wilkerson v commissioner supra and the tax court’s discussion of that decision in davison pincite postf-102257-10 taxpayer still has a liability of dollar_figurex to the foreign parent correspondingly the parent too has not changed its economic position vis-à-vis the taxpayer it retains accounts_receivable of dollar_figurex now reflected by an old note for dollar_figurex and a new subordinated and long-term note for dollar_figurex the taxpayer has in essence paid with an iou what it has not done is made a payment within the meaning of the cash_method_of_accounting since a promise to pay is not a payment within either the common-sense meaning of the term or the cash_method_of_accounting in this case taxpayer in each taxable_year at issue has identified various sources of cash for its varied types of expenses funds from all sources are pooled in its general account and all its expenses are paid therefrom in both year and year taxpayer’s foreign parent borrowings substantially increased to the extent of such increases the taxpayer’s need for cash demonstrably exceeded its income from all sources it is equally clear that all of the expenses taxpayer paid to unrelated persons from its general account - including its current obligations to third parties employees for equipment physical plant and so on - were paid with cash no third party here accepted scrip - iou’s - from the taxpayer as payment for its services or products and taxpayer has not meaningfully suggested otherwisedollar_figure on the facts here at issue only the foreign parent accepted such taxpayer promises to pay in the future in lieu of cash payments in form foreign parent received wire transfers in payment of claimed interest_expense but because of the further advance of further funds to the taxpayer in substance actually achieved no economic change in position and only the foreign parent has a relationship with the debtor by virtue of its equity taxpayer observed that it had accrued but not been required to pay in cash interest_expense with respect a line of credit from a third party lender during the tax years in issue taxpayer appeared in so doing to imply that the acceptance of such interest payments amounted to payments to a third party with iou’s and that taxpayer’s payments to its foreign parent of interest with notes should be treated as deductible in the same manner as payments to third parties when accrued but not paid counsel notes that while the borrowings under third party lines of credit are inherently self-policing because a third party creditor will not carry amounts that it suspects are unlikely to be repaid amounts loaned by persons related to the borrower are subject_to a heightened degree of scrutiny and that the cash_method_of_accounting must be used with respect to claimed interest to related foreign lenders precisely because such self-policing is absent in the relationship between a foreign parent and its u s subsidiaries among other relationships specified in sec_267 taxpayer may also have implied that it could have used such borrowings to pay within the meaning of the cash_method_of_accounting such amounts to its foreign parent as noted in footnote above all such cash_method payments will have been fully reflected in the amounts by which the balances owed by the taxpayer to its foreign parent at each year’s end have risen taxpayer will already have received full credit to the extent that it has borrowed from peter ie by means of a third party loan interest accruing on which is not subject_to disallowance under sec_267 to pay paul its foreign parent the amounts here at issue accordingly are net of such third party borrowings postf-102257-10 interest which reflects its willingness to indefinitely defer realization and recognition of the fruits of its investment in taxpayerdollar_figure the tracing of overall annual increases in debt owed by the taxpayer to the foreign parent and taxpayer’s claimed payments of interest is we believe reflected in and evidenced by other facts here present and taxpayer’s overall pattern of conduct during the tax years in issue in particular pertinent facts include evidence of specific loans that are unquestionably tied to specific claimed payments category and category payments such evidence lends weight to our conclusion that the category payments here at issue are similarly closely linked to other foreign parent loans as identified upon examination also we note that taxpayer did not merely encounter shortfalls in its ability to make claimed payments of interest during the tax years in issue only because of temporary and unforeseeable adverse business conditions or because of circumstances a rather the artificiality of these transactions are demonstrated by foreign parent’s decision to leverage up taxpayer by an additional dollar_figureamount a during this audit cycle which includes periods of substantially diminished demand for taxpayer’s core products this additional leveraging was unaccompanied by any infusion of capitaldollar_figure in assessing taxpayer’s ability to service such a large and significant advance a third party lender would have closely considered taxpayer’s ability to make payments of interest thereon as an additional burden on taxpayer’s cash_flow which was already constrained by its obligation to pay interest on its other debts and also by diminishing demand for taxpayer’s core products taxpayer cannot in light of such considerations plausibly argue that the foreign parent’s advances during the tax years in issue were not meaningfully and purposefully related to its claimed payments of interest taxpayer and foreign parent both knew or should have known that taxpayer might and in the event did have insufficient cash available from all sources to make cash payments to its foreign parent all of the interest it was obligated to pay on the year advance and otherwise during the tax years in issue without incurring additional loans moreover taxpayer and its foreign parent alike were well aware that the failure to make timely interest payments on related_party debt has led the service to challenge the debt characterization of related_party advances and so was strongly motivated to make such payments if only in form to avoid falling into arrears and possible default on these obligations these considerations must be taken into account in determining the underlying purpose of foreign parent advances used fund such payments see laidlaw transportation inc v commissioner t c memo pincite evidence introduced at trial regarding the source of interest payments for purposes of a debt-equity analysis also relied upon by commissioner to argue applicability of sec_267 because the characterization of year advance is in dispute consequential adjustments to the amounts of claimed deductions for interest_expense that are the subject of this advice may be necessary if those payments are hereafter characterized in whole or in part as payments of dividends not subject_to deferral if treated as paid under sec_267 postf-102257-10 the foregoing evidence in total is compelling taxpayer’s claimed interest payments at issue should be traced to increases in foreign parent debt during the tax years in issue in each taxable_year here at issue claimed payments of interest that were formally and nominally cast as payments of cash via wire transfers in substance were funded by foreign parent advances made in each such year under these circumstances and applying the tax court’s analysis in davison we conclude that the borrowed funds were in substance the same funds used to satisfy the interest obligation and that the real and underlying purpose of the loan s here at issue was to substantiate albeit superficially and in form only a deduction for an amount claimed to be a payment within the meaning of the cash_method_of_accounting thus under these facts taxpayer may not claim a deduction for interest so paid the logic of this conclusion applies equally with respect to all three categories of payments identified by exam in this case as noted above taxpayer has not argued in response to the audit team’s proposed adjustments that the team has improperly linked one or more of the category payments here in issue to a particular foreign parent advance or proposed specific criteria for doing so in light of this fact and the nature of our analysis counsel believes that it is unnecessary to address here whether under different circumstances or in response to different taxpayer contentions any particular purported category payment of interest would be linked to a particular foreign parent loan under other grounds or analyses or to address taxpayer’s arguments concerning the possible pro_rata allocation of foreign parent loans during the tax years in issue to all taxpayer expenditures taxpayer’s notes are not cash equivalents that would properly be included in income by the foreign parent recipient under the cash_method_of_accounting as explained above taxpayer did not pay interest to its foreign parent when it issued the new notes to the foreign parent because in substance no payment by cash or cash_equivalent was made at such times under the cash_method_of_accounting in light of taxpayer’s regulatory construction argument discussed below however which implicates the appropriate construction of sec_1_267_a_-3 and sec_1 e it is also necessary to address here whether the value of the notes issued by taxpayer to its foreign parent would have been includible in gross_income by the foreign parent absent an exception pursuant to an applicable income_tax treaty under the u s tax principles governing the cash_method_of_accounting under the cash_receipts_and_disbursements_method of accounting an amount is includible in gross_income when actually or constructively received sec_1_451-1 for a cash_method taxpayer t he mere delivery of a promissory note to satisfy an interest obligation without an accompanying discharge of the note is a mere promise to postf-102257-10 pay and not a payment in a cash_equivalent smoker v commissioner t c memo citations omitted however the issuance of a promissory note can be a payment of interest under the cash_method if the note is a cash_equivalent a promise to pay is the equivalent of cash and taxable as if a cash payment had been made if it is a promise of a solvent obligor is unconditional and assignable not subject_to set- offs and is of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money 289_f2d_20 5th cir taxpayer has provided no evidence that the new notes meet the four requirements of cowden so as to be considered cash_equivalent they certainly do not appear to be of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the prevailing premium for_the_use_of money therefore the new notes cannot be a cash_equivalent includible in income when received by the foreign parent under cowden as the new notes are not cash equivalents then the foreign parent did not receive payments includible in its income upon their receipt taxpayer’s regulatory construction argument as described above taxpayer’s claimed payments of interest via wire transfers from its general account whether documented by new notes or as advances pursuant to foreign parent lines of credit should be disregarded as lender-borrower circular cash flows the only appropriate tax treatment of these transactions is that taxpayer did not pay interest due to its foreign lender by such wire transfers but rather evidenced its ongoing indebtedness in a series of new long-term unfunded and unsecured notes or other circular cash flows taxpayer’s regulatory construction argument urges us to conclude that even if its wire transfers are disregarded as cash payments for federal_income_tax purposes interest on taxpayer’s foreign_related_person debt nonetheless should be treated as paid within the meaning of the cash_method_of_accounting by means of the such notes which taxpayer critically asserts in advancing this argument are cash equivalents received by the foreign parent during the tax years in issue counsel has concluded that notes issued by taxpayer to the foreign parent and the subject of this advice are not includible in the foreign parent’s gross_income under the cash_method_of_accounting this conclusion fully disposes of the need to further address taxpayer’s regulatory construction argument in the present case ------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views postf-102257-10 please call ---------------------- if you have any further questions cc
